Case 2:18-cv-01890-JMA-ARL Document 89 Filed 01/21/21 Page 1 of 3 PageID #: 949


                                          RECEIVED
                                          JAM 2 1 2021                       January 21,2021
                                     EDNY PROSE OFFICE


 Honorable Joan M.Azrack.                                                    ^3
 United States District Judge
 United States District Court                                                ★      JAN 21 2021     ★
 Eastern District of New York
 100 Federal Plaza                                                           iONG ISLAND
 Central Islip
 New York,11722.




        Re:S.W.etal v. Garden City Union Free School District et al.
                 Docket No:    18 CV1890
                                       (JMA)(ARL)




 Dear Judge Azrack,




 As per court telephone conference on 17 December,2020, we respectfully request that the entire
 docket for this case be sealed.



 Your clerk advised us that Your Honor would be open to sealing case in its' entirety after we
 signed the new agreement offered by defendants,and during this conference defendants stated
 that they do not object to our request to seal the entire case.In addition,as per our request to
 them, defendants have also added a section to the new agreement, writing that they will not
 object to our request for the docket.


As stated in prior submissions to this court,this request is based on concrete evidence we have
already provided that defendants' have repeatedly submitted false and extremely damaging
statements and testimony to this court and the Office of Civil Rights(OCR)to justify the framed
suspension at the core of this case, which was imposed in retaliation for complaint against
defendant Peter OsrofFfor inappropriate actions against male students.The OCR determination
document containing defendants'false testimony was also re-submitted to this court by
defendants,despite fact that OCR states the defendants'testimony was never verified and will be
retracted based on evidence submitted in appeal..This OCR document is a extremely
disingenuous as it gives false impression that OCR concurs with the fake evidence submitted and
Case 2:18-cv-01890-JMA-ARL Document 89 Filed 01/21/21 Page 2 of 3 PageID #: 950




 Hon.Joan M.Azrack
 S.W.^t al V Garden City USFD and Osroff
 Docket No:18 CV1890(JMA)(ARL)
 January 21,2021
 Page 2of3.

 testified by defendants.The opposite is true,as the Garden City Police(GCPD)has categorically
 refuted defendants'fabricated and concocted testimony attributed to GCPD.

 GCPD has categorically and repeatedly refuted defendants' testimony with statements from
 Lt.Gerard Kneisel,Detective Kevin Madden,who stated that none of the defendants'
 testimony related to GCPD is correct,and would never happen as it would be a violation of
 GCPD regulations and protocol.

  The Deputy Conunander Of Garden City Police stated in an e-mail to us,dated on July 2,2020,
 that" I can locate no report and there is no record of any information ever being provided by
 GCPD to GCUFSD(school district)(concerting NW)".


 In addition,defendants Garden City School District,have no documents or evidence,to
 support their own (false)testimony to OCR and this court.In response to several FOIL
 requests,defendants have not been able to provide a shred of evidence/ or documents to
 support their own testimony.

 In an email to the plaintiffs dated September 182020,Records Access Officer for defendants
 GCUFSD Ms.Dana DiCapua,wrote"After a diligent search the District has been unable to
 locate any records responsive to your request".The request was for any schools logs,notes,
 visitor records or any documents supporting defendants testimony to OCR,or any information
 pertaining to a visit to the school by any member of the GCPD during the dates the defendants
 claim the GCPD came to them,justifying the (retaliatory) suspension.


 Hence,we respectfully ask your Honor to seal this entire case,full of these potentially damaging
 and false statements,false testimony to OCR giving false impression of legitimacy,concocted by
 the defendants and their vast legal resources,to cover up the retaliatory and abusive suspension
 of a then 12 year old.This case.should never be permitted to come back and haunt NW in his
 adult life.



It is disheartening to us,as novices in the legal world,to see that a school district would so
blatantly misrepresent facts to the court, provide false testimony and evidence attributed to police
with defamatory and wildly false statements about a child,as a legal strategy to shut down
challenges, using their overpowering legal resources to financially exhaust families who attempt
to litigate against them.There is a history of this tactic in our district and it hurts children.
Case 2:18-cv-01890-JMA-ARL Document 89 Filed 01/21/21 Page 3 of 3 PageID #: 951




 Hon.Joan M.Azrack
 S.W.^et al V Garden City USFD and Osroff
 Docket No:18 CV1890(JMA)(ARL)
 January 21,2021
 Page3of3.



 Therefore in the interest ofjustice and to allow NW not to be victimized by defendants more
 Than they have,to move forward with his adult life without the encumbrance offalse and
 vindictive testimony following him anywhere.We respectfully ask that Your Honor grants the
 above request.


 Respectfully




QNW iSW         CW



 Copied to L.Silverman
